Title: James Madison to Joseph Blunt, 25 September 1830
From: Madison, James
To: Blunt, Joseph


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Sepr. 25. 1830
                            
                        
                        
                        Apprehending that I may have inadvertently addressed a letter on the 19th. which was intended for you, to
                            Joseph Hunt, it is proper that I should authorize you to receive the letter, in case the
                            mistake shd. have been committed. The letter inclosed, $15. in payment for the three Edited Vols of the annual Register. I
                            may repeat now without apology a wish for a line from you on the occasion With Friendly respects
                        
                        
                            
                                J. M
                            
                        
                    